Citation Nr: 1432631	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-45 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to labyrinthitis.

3.  Entitlement to service connection for tinnitus, to include as secondary to labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran had active service from to February 1967 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim which has been reviewed in conjunction with adjudicating this claim.

The issues of entitlement to service connection for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, labyrinthitis had its clinical onset during service.


CONCLUSION OF LAW

Labyrinthitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's private treatment records show that he has labyrinthitis and that this was first diagnosed in January 1990, approximately six months after service.  A January 1990 private medical report reflects that the diagnosis of labyrinthitis followed the Veteran's complaints of dizzy episodes with emesis and it was reported that the Veteran had had 2 similar instances since the summer.  The Veteran was treated for heat exhaustion in July 1989, while still in service, and private medical opinions submitted by the Veteran conclude that his heat exhaustion was either the etiological cause of his labyrinthitis, or, in fact, was actually the first manifestation of his labyrinthitis.  A VA examination, while unable to reach a conclusion without resorting to speculation, did concede that heat exhaustion is a well-known cause of labyrinthitis.  Affording the Veteran the benefit of the doubt, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for labyrinthitis is granted.


REMAND

The Veteran asserts two theories of entitlement concerning service connection for hearing loss and tinnitus.  First, he asserts entitlement under a theory of service connection on a direct basis, due to jet noise exposure in service.  Id.  The Veteran had a VA examination for his hearing loss and tinnitus on a direct basis in July 2009.   He also asserts that his hearing loss and tinnitus are secondary to his labyrinthitis.  See, e.g., February 2010 notice of disagreement.  

The Veteran has submitted several opinions from Dr. R.S. concerning the relationship between his and his current auditory disabilities.  The Veteran also had a VA audiology examination in December 2010, but the examiner concluded that she could not resolve this question without resorting to speculation, inasmuch as she is not an ear, nose, and throat physician.

The Veteran then had a VA examination in March 2012 that was conducted by a physician's assistant.  The examiner indicated that there was no objective evidence linking hearing loss to the Veteran's time in service.  He incorrectly stated that there were no actual records of the July 1989 episode.  

The March 2012 examination did not indicate whether the Veteran's hearing loss and tinnitus were caused or aggravated by his labyrinthitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an otolaryngologist to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that hearing loss and/or tinnitus had its clinical onset in service or is otherwise related to active duty.  If not, is it as likely as not (50 percent probability or greater) that hearing loss disability and/or tinnitus was caused or aggravated by the Veteran's service connected labyrinthitis disability?   If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements.  The examiner should give medical reasons for accepting or rejecting lay statements concerning the Veteran's symptoms and medical history.  

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



